DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., US 2010/0290668 A1 (Friedman), Nakamura, JP2005227933A (Nakamura), and further in view of Raguin et al., US 2010/0110374 A1 (Raguin).
Regarding claim 1, Friedman teaches an iris authentication device (biometric system 100 that includes iris authentication) (Fig. 1; [0032] and [0073]) comprising one or more memories storing instructions and one or more processors configured to execute the instructions (wherein the controller 190 comprises computer readable media that stores instructions for one or more processing devices to execute) (Fig. 1; [0054] and [0149-0151]) to: 
input a first image (face imaging system 140 for capturing images of the face of the subject) (Fig. 1; [0032]) obtained by capturing an object of authentication (capturing a subject 5, for authentication) (Figs. 1 and 5; [0037] and [0073]) moving in a specific direction (subject 5 moving towards the biometric system 100) (Figs. 1 and 5; [0032] and [0037]); 
input a second image (an iris imaging system 160 for capturing images of each iris of the subject) (Fig. 1; [0032]) at least for one eye obtained by capturing a right eye or a left eye of the object (the iris imaging system 160 captures images of each iris from the subject’s right and left eyes) (Fig. 1; [0055]); 
and wherein the segmented iris data is encoded and matched for authentication to identify a subject or verifying a subject’s identity ([0073]).
However, Friedman does not explicitly teach to “determine whether the second image is of the left eye or the right eye of the object, based on information including the first image, and output a determination result associated with the second image as left/right information; compare characteristic information on an iris calculated from the second image associated with the left/right information, with one or more sets of the characteristic information relevant to the left/right information stored in a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated, and calculate a verification score; and authenticate the object captured in the first image and the second image, based on the calculated verification score, and output an authentication result”.  
Nakamura teaches a system for increasing the speed of the collation process concerning biometrics (Abstract); 
wherein determine whether the second image is of the left eye or the right eye of the object (determining whether the eye is the right eye or the left eye is identified) (Fig. 1; [0016]), based on information including the first image (the position of the eyes based on the face image) (Fig. 1; [0016]), and output a determination result associated with the second image as left/right information (the output being that the right eye is registered in the database DB as data D1 in association with the type R; and the left eye is registered in the database DB as data D2 in association with the type L) ([0016-0017]); 
compare (collating the left or right eye with registered iris data of the left or right eye) ([0044]) characteristic information on an iris calculated from the second image associated with the left/right information (determining if the eye is a left eye or a right eye; therefore being able to discriminate between the left eye and right eye for collation of the iris) ([0039-0047]), with one or more sets of the characteristic information relevant to the left/right information (with iris registration data for either the left or right eye; one-to-N collation) ([0044]) 
stored in a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated (in the memory left eye data is collected in the left eye data block and the right eye data is collected in the right eye data block; pertaining to the person being authorized) ([0018] and [0025]); and 
authenticate the object captured in the first image and the second image (authenticating the person from the face image and eye/iris images) (Fig. 1; [0018]), and output an authentication result (determining if the authentication/collation has been successful or has failed) ([0044-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include determining a left and right eye for comparison with left and right eye data since it allows for speeding up the verification process in biometrics authentication (Nakamura; [0015-0016]).
However, neither explicitly teaches to calculate a “verification score” or using the verification score to authenticate the object.
Raguin teaches an apparatus for imaging two eyes of a subject, such as a person, for using in identifying or verifying the subject in an iris identification system ([0006]); wherein characteristic information about the iris in template form is compared with iris templates stored in a database to determine a score representative of whether the subject is verified or not ([0016-0018]); and wherein the scores can be separate as left iris score and right iris score, or combined ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a verification score since it allows for the accuracy of recognition to be enhanced (Raguin; [0018]).

Regarding claim 8, Nakamura teaches wherein the one or more processors are configured to execute the instructions (processing unit 14 for processing the data) ([0025])  to compare pixels in regions of the right eye and the left eye of the object in the first image, with a pixel in a region of the right eye or the left eye of the object in the second image (comparing the position of the eye image with the face image; images inherently having pixels) (Fig. 1; [0016]), and determine whether the second image is relevant to the left eye or the right eye of the object (determine whether the image is a left eye or a right eye) (Fig. 1; [0016]).

Regarding claim 9, Friedman teaches an iris authentication method (biometric system 100 that includes iris authentication) (Fig. 1; [0032] and [0073]) comprising: 
inputting a first image (face imaging system 140 for capturing images of the face of the subject) (Fig. 1; [0032]) obtained by capturing an object of authentication (capturing a subject 5, for authentication) (Figs. 1 and 5; [0037] and [0073]) moving in a specific direction (subject 5 moving towards the biometric system 100) (Figs. 1 and 5; [0032] and [0037]); 
inputting a second image (an iris imaging system 160 for capturing images of each iris of the subject) (Fig. 1; [0032]) at least for one eye obtained by capturing a right eye or a left eye of the object (the iris imaging system 160 captures images of each iris from the subject’s right and left eyes) (Fig. 1; [0055]); 
and wherein the segmented iris data is encoded and matched for authentication to identify a subject or verifying a subject’s identity ([0073]).
However, Friedman does not explicitly teach “determining whether the second image is of the left eye or the right eye of the object, based on information including the first image, and outputting a determination result associated with the second image as left/right information; comparing one or more sets of characteristic information relevant to the left/right information, the characteristic information being acquired from a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated, with characteristic information on an iris calculated from the second image associated with the left/right information, and calculating a verification score; and authenticating the object captured in the first image and the second image, based on the calculated verification score, and outputting an authentication result”.  
Nakamura teaches a system for increasing the speed of the collation process concerning biometrics (Abstract); 
determining whether the second image is of the left eye or the right eye of the object (determining whether the eye is the right eye or the left eye is identified) (Fig. 1; [0016]), based on information including the first image (the position of the eyes based on the face image) (Fig. 1; [0016]), and outputting a determination result associated with the second image as left/right information (the output being that the right eye is registered in the database DB as data D1 in association with the type R; and the left eye is registered in the database DB as data D2 in association with the type L) ([0016-0017]); 
comparing (collating the left or right eye with registered iris data of the left or right eye) ([0044]) one or more sets of characteristic information relevant to the left/right information (with iris registration data for either the left or right eye; one-to-N collation) ([0044]), the characteristic information being acquired from a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated (in the memory left eye data is collected in the left eye data block and the right eye data is collected in the right eye data block; pertaining to the person being authorized) ([0018] and [0025]), with characteristic information on an iris calculated from the second image associated with the left/right information (determining if the eye is a left eye or a right eye; therefore being able to discriminate between the left eye and right eye for collation of the iris) ([0039-0047]); and 
authenticating the object captured in the first image and the second image (authenticating the person from the face image and eye/iris images) (Fig. 1; [0018]), and outputting an authentication result (determining if the authentication/collation has been successful or has failed) ([0044-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include determining a left and right eye for comparison with left and right eye data since it allows for speeding up the verification process in biometrics authentication (Nakamura; [0015-0016]).
However, neither explicitly teaches to calculate a “verification score” or using the verification score to authenticate the object.
Raguin teaches an apparatus for imaging two eyes of a subject, such as a person, for using in identifying or verifying the subject in an iris identification system ([0006]); wherein characteristic information about the iris in template form is compared with iris templates stored in a database to determine a score representative of whether the subject is verified or not ([0016-0018]); and wherein the scores can be separate as left iris score and right iris score, or combined ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a verification score since it allows for the accuracy of recognition to be enhanced (Raguin; [0018]).

Regarding claim 17, Friedman teaches non-transitory recording medium (machine-readable media) ([0151]) recorded with an iris authentication program (software or stored instructions) ([0149-0150]) for causing a computer (computer) (Fig. 1, item 190; [0054]) to implement (biometric system 100 that includes iris authentication) (Fig. 1; [0032] and [0073]): 
inputting a first image (face imaging system 140 for capturing images of the face of the subject) (Fig. 1; [0032]) obtained by capturing an object of authentication (capturing a subject 5, for authentication) (Figs. 1 and 5; [0037] and [0073]) moving in a specific direction (subject 5 moving towards the biometric system 100) (Figs. 1 and 5; [0032] and [0037]); 
inputting a second image (an iris imaging system 160 for capturing images of each iris of the subject) (Fig. 1; [0032]) at least for one eye obtained by capturing a right eye or a left eye of the object (the iris imaging system 160 captures images of each iris from the subject’s right and left eyes) (Fig. 1; [0055]); 
and wherein the segmented iris data is encoded and matched for authentication to identify a subject or verifying a subject’s identity ([0073]).
However, Friedman does not explicitly teach “determining whether the second image is of the left eye or the right eye of the object, based on information including the first image, and outputting a determination result associated with the second image as left/right information; comparing one or more sets of characteristic information relevant to the left/right information, the characteristic information being acquired from a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated, with characteristic information on an iris calculated from the second image associated with the left/right information, and calculating a verification score; and authenticating the object captured in the first image and the second image, based on the calculated verification score, and outputting an authentication result”.  
Nakamura teaches a system for increasing the speed of the collation process concerning biometrics (Abstract); 
determining whether the second image is of the left eye or the right eye of the object (determining whether the eye is the right eye or the left eye is identified) (Fig. 1; [0016]), based on information including the first image (the position of the eyes based on the face image) (Fig. 1; [0016]), and outputting a determination result associated with the second image as left/right information (the output being that the right eye is registered in the database DB as data D1 in association with the type R; and the left eye is registered in the database DB as data D2 in association with the type L) ([0016-0017]); 
comparing (collating the left or right eye with registered iris data of the left or right eye) ([0044]) one or more sets of characteristic information relevant to the left/right information (with iris registration data for either the left or right eye; one-to-N collation) ([0044]), the characteristic information being acquired from a memory that stores the characteristic information on irises of a right eye and a left eye pertaining to one or more objects to be authenticated (in the memory left eye data is collected in the left eye data block and the right eye data is collected in the right eye data block; pertaining to the person being authorized) ([0018] and [0025]), with characteristic information on an iris calculated from the second image associated with the left/right information (determining if the eye is a left eye or a right eye; therefore being able to discriminate between the left eye and right eye for collation of the iris) ([0039-0047]); and 
authenticating the object captured in the first image and the second image (authenticating the person from the face image and eye/iris images) (Fig. 1; [0018]), and outputting an authentication result (determining if the authentication/collation has been successful or has failed) ([0044-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include determining a left and right eye for comparison with left and right eye data since it allows for speeding up the verification process in biometrics authentication (Nakamura; [0015-0016]).
However, neither explicitly teaches to calculate a “verification score” or using the verification score to authenticate the object.
Raguin teaches an apparatus for imaging two eyes of a subject, such as a person, for using in identifying or verifying the subject in an iris identification system ([0006]); wherein characteristic information about the iris in template form is compared with iris templates stored in a database to determine a score representative of whether the subject is verified or not ([0016-0018]); and wherein the scores can be separate as left iris score and right iris score, or combined ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using a verification score since it allows for the accuracy of recognition to be enhanced (Raguin; [0018]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., US 2010/0290668 A1 (Friedman), Nakamura, JP2005227933A (Nakamura), Raguin et al., US 2010/0110374 A1 (Raguin), and further in view of Fujimatsu, JP2009015518 (Fujimatsu).
Regarding claim 7, Friedman teaches wherein the one or more processors are configured to execute the instructions (wherein the controller 190 comprises computer readable media that stores instructions for one or more processing devices to execute) (Fig. 1; [0054] and [0149-0151]); an iris imaging system 160 captures images of each iris from the subject’s right and left eyes (Fig. 1; [0055]); and wherein the segmented iris data is encoded and matched for authentication to identify a subject or verifying a subject’s identity ([0073]). Nakamura teaches determining whether the eye is the right eye or the left eye is identified (Fig. 1; [0016]). Raguin teaches an apparatus for imaging two eyes of a subject, such as a person, for using in identifying or verifying the subject in an iris identification system ([0006]); and wherein characteristic information about the iris in template form is compared with iris templates stored in a database to determine a score representative of whether the subject is verified or not ([0016-0018]).
However, none of them explicitly teaches “to apply a predetermined template to a region of a face of the object in the first image, and determine whether the second image is relevant to the left eye or the right eye of the object”.  
Fujimatsu teaches an authentication device (Abstract); wherein to apply a predetermined template to a region of a face of the object in the first image (using left and right eye templates on the image) ([0026]), and determine whether the second image is relevant to the left eye or the right eye of the object (determining based on the matching of the templates which eye is a left eye or right eye based on having a large matching value) ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using templates to determine the left and right eyes since it allows for performing more accurate authentication (Fujimatsu; [0015]).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art Liu et al., US 2018/0121639 A1 (Liu) teaches a method of authenticating a subject using a plurality of biometric traits (Abstract); and using positive weight applied to each biometric trait to account for reliability of the respective trait ([0145-0151]). However, Liu does not teach storing the reliability scores of the right and left eyes; nor first specifying the object and then retrieving the reliability scores for the object. Instead Liu teaches reliability scores that are used to determine spoof/authentication; and doesn’t first specify the object/person, and then use the reliability scores based on that person (let alone based on left and right eyes pertaining to the person. Thus, none of the prior art of record, either alone or in combination, teach each and every limitation of the claim language and specifically “wherein the memory stores reliability scores of the right eye and the left eye pertaining to the objects to be authenticated, and wherein the one or more processors are configured to execute the instructions to specify the object based on the verification score, acquire one of the reliability scores relevant to the object from the memory, andcalculate a weighted verification score obtained by weighting the verification score with the one of the reliability scores”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakaigawa et al., US 2003/0081817 A1 teaches matching a right eye for authentication and if the right eye is not appropriate using a left eye for authentication ([0049] and [0053]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov